

EXHIBIT 10.3


STOCK PLEDGE AGREEMENT


This STOCK PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of
September 11, 2007; by and between ProElite, Inc., a New Jersey corporation (the
“Pledgor”) and Terry Trebilcock and Juliemae Trebilcock (the “Pledgees”) with
reference to the following:


RECITALS


A. Concurrently with the execution of this Agreement, Pledgor is purchasing from
Pledgees all of the capital stock of King of the Cage, Inc. (the “Company”)
pursuant to a Stock Purchase dated as of September 7, 2007 among the Company,
Pledgor and Pledgees (the “Stock Purchase Agreement”). Defined terms not defined
herein shall have the meanings ascribed to them in the Purchase Agreement.


B. Under the Purchase Agreement, a certain portion of the Purchase Price
consists of contingent payments (the “Contingent Payments”).


C. As security for the Contingent Payments, Pledgor has agreed to pledge the
Collateral (as defined below) to Pledgees.


NOW, THEREFORE, it is hereby agreed as follows:


1. Grant of Security Interest. For valuable consideration and to secure the
Obligations (defined below), the Pledgor hereby grants to the Pledgees a first
priority security interest in all of the Company Shares (the “Pledged Shares”)
(collectively, the “Collateral”). The security interest granted hereunder may be
perfected by the filing of a UCC-1 financing statement in the state of New
Jersey (and if necessary to perfect such security interest, in the State of
California). The Pledgor hereby appoints the Pledgees as its attorney-in-fact to
file such financing statement.


2. Obligations Secured. This Agreement and the security interest created hereby
are given for the purpose of securing the Pledgor’s obligations to make the
Contingent Payments (the “Obligations”).


3. Warranties. The Pledgor hereby warrants that upon the consummation of the
Purchase Agreement and assuming the representations of the Pledgees thereunder
are true and correct, the Pledgor is the owner of the Collateral and has the
right to pledge the Collateral, and that the Collateral is free from all liens,
adverse claims and other security interests, other than (i) those restrictions
created hereby, and (ii) the restrictions on transfer imposed by applicable
federal and state securities laws. The security interest in the Pledged Shares
granted by the Pledgor hereunder is a first priority security interest.


4. Delivery of Certificate(s). Upon the request of Pledgees, the Pledgor agrees
to deliver to the Pledgees the certificates, representing the Pledged Shares.
Any new, additional or different securities or other property which may now or
hereafter become distributable with respect to the Collateral by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares or other change affecting the Company’s common stock as a class shall,
upon receipt by the Pledgor, be part of the Collateral hereunder.


5. Payment of Taxes and Other Charges. The Pledgor shall pay, prior to the
delinquency date, all taxes, liens, assessments and other charges against the
Collateral, and in the event that the Pledgor fails to do so, the Pledgees may
at their election pay any or all of such taxes and other charges without
contesting the validity or legality thereof. The payments so made shall become
part of the Obligations secured hereunder, and until paid shall bear interest at
the minimum per annum rate, compounded semi-annually, required to avoid the
imputation of interest income to the Pledgees and compensation income to the
Pledgor under the Federal tax laws.


 
- 1 -

--------------------------------------------------------------------------------

 
 
6. Shareholder Rights. So long as there exists no Event of Default under
Paragraph 10 of this Agreement, the Pledgor may exercise all shareholder voting
rights and be entitled to receive any and all distributions on the Collateral
and all proxy statements and other shareholder materials pertaining to the
Collateral.


7. Rights and Powers of Pledgees. The Pledgees may, without obligation to do so,
perform such acts as are necessary to preserve and protect the Collateral and
the rights, powers and remedies granted with respect to such Collateral by this
Agreement. Expenses reasonably incurred in connection with such action shall be
payable by the Pledgor and become part of the Obligations secured hereunder.


8. Transfer of Assets. Pledgor shall not sell the Collateral on the trademarks
of the Company. Additionally, Pledgor shall not enter into an exclusive license
for the library or the trademarks of the Company unless the Company receives
substantially all of the benefits therefrom.


9. Release of Collateral. The Collateral shall be released from the pledge and
no longer subject to the terms of this Agreement upon the earlier to occur of a
sale of such Collateral in accordance with Paragraph 10 hereof or the payment in
full of all Contingent Payments pursuant to the Purchase Agreement.


10. Transfer of Interests. The Pledgors hereby covenant that, until such time as
the Obligations have been fully paid, performed and satisfied, the Pledgor shall
not sell, convey or otherwise dispose of any of the Collateral or any interest
therein, or create, incur or permit to exist any pledge, mortgage, lien, charge,
encumbrance or any security interest whatsoever in or with respect to any of the
Collateral, or the proceeds thereof, other than the security interest created
hereby.


11. Events of Default. (a) The occurrence of and continuance of the following
events shall constitute an “Event of Default” under this Agreement provided,
however, that, if the Pledgor disputes whether or not an Event of Default has
occurred, it shall not be deemed to be an Event of Default until such dispute
has been conclusively resolved by a court of competent jurisdiction (after all
appeals have been exhausted) in favor of the Pledgees.


(i) the failure of the Pledgor to make any Contingent Payment within thirty days
after receipt by the Pledgor of written notice of failure to pay; or


(ii) the failure of the Pledgor to perform any material obligation imposed upon
the Pledgor by reason of this Agreement, the Purchase Agreement or the
Employment Agreement within thirty days after receipt by the Pledgor of written
notice of such failure.


(b) Upon the occurrence of any Event of Default, the Pledgees may exercise only
the following rights and remedies granted to a secured party under the
provisions of the California Uniform Commercial Code: (i) the power to dispose
of the Collateral by public or private sale, in which case the provisions of
Section 14 shall apply including the right of Pledgees to be paid the amount of
the Obligations in case of an overbid, or (ii) to accept the Collateral in full
payment and satisfaction of all Obligations then owed or thereafter arising
under the Purchase Agreement, in which case the Pledgees will concurrently pay
to the Pledgor all cash payments paid under Section 2.1(a) of the Purchase
Agreement which the Pledgees have received under the Purchase Agreement.


12. Other Remedies. Any forbearance, failure or delay by the Pledgees in
exercising any right, power or remedy under this Agreement shall not be deemed
to be a waiver of such right, power or remedy. Any single or partial exercise of
any right, power or remedy under this Agreement shall not preclude the further
exercise thereof, and every right, power and remedy of Pledgees under this
Agreement shall continue in full force and effect unless such right, power or
remedy is specifically waived by an instrument executed by the Pledgees.


 
- 2 -

--------------------------------------------------------------------------------

 
 
13. Costs and Expenses. All costs and expenses (including reasonable attorneys
fees) incurred by the Pledgees in the exercise or enforcement of any right,
power or remedy granted it under this Agreement shall become part of the
Obligations secured hereunder and shall bear interest until paid at the minimum
per annum rate, compounded semi-annually, required to avoid the imputation of
interest income to the Pledgees and compensation income to the Pledgors under
the Federal tax laws.


14. Application of Proceeds. The proceeds of sale of any of the Collateral
pursuant to Paragraph 11 shall be applied by the Pledgees in the following order
of priority: (i) to the payment of expenses (including all attorneys’ fees)
incurred in connection with any such sale, transfer or delivery of all or any
portion of the Collateral; (ii) to the payment of any other reasonable costs,
fees or expenses incurred or paid by the Pledgees in exercising any right, power
or remedy conferred by this Agreement; and (iii) to the satisfaction of the
Obligations. Pledgees shall pay any balance remaining to the Pledgor. In the
event that the proceeds of any sale of all or any portion of the Collateral
exceed the Obligations, Pledgees shall deliver any excess proceeds to the
Pledgor. Notwithstanding the foregoing, solely for the purposes of determining
the amount of any credit bid by the Pledgees pursuant to Paragraph 11(b),
Obligations shall include all unpaid Contingent Payments (as defined in the
Purchase Agreement) which the Pledgees would have earned but for the breach by
Pledgor of its obligations under the Purchase Agreement, it being understood
that any shares of common stock issuance shall be valued as provided in the
Purchase Agreement.


15. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without resort to that
State’s conflict-of-laws rules.


16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, this Agreement has been executed by the Pledgor and Pledgees
as of the date first written above.
 

 
“Pledgor”
 
ProElite, Inc.
  
  
By: _____________________________________
Douglas DeLuca, Chief Executive Officer
     
“Pledgees”
 
_____________________________________
Terry Trebilcock
 
_____________________________________
_____________________________________
Julie Fae Trebilcock



 
- 3 -

--------------------------------------------------------------------------------

 